Case 2:18-cv-00827-JAD-PAL Document 13 Filed 12/14/18 Page 1 of 3




                                         ECF No. 13
  Case 2:18-cv-00827-JAD-PAL Document 13 Filed 12/14/18 Page 2 of 3




                                  ORDER
   Based on the parties' stipulation [ECF No. 13] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                       _________________________________
                                                       _______
                                                             _________
                                                             __       _ __
                                                                        _ _
                                       U.S. District Judge
                                                      udgge Je
                                                            JJennifer
                                                              enniferr A
                                                                       A.. Do
                                                                           Dorsey
                                       Dated: December 14, 2018
